DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending and examined below. This action is in response to the claims filed 7/8/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and 103 filed on 7/8/21, regarding 35 U.S.C. § 102 and 103 are persuasive in view of amendments of 7/8/21.  However after further search considerations, new grounds of rejection were made in view of further citations of prior art below as well as Rogan et al. (US 2014/0368493).

Claims 3, 4, and 6 are objected to as stated below. New claims are likewise addressed as dependent on claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ando (US 2019/0018410).

Regarding claim 1, Ando discloses an autonomous driving system including an autonomous driving system comprising a controller configured to: recognize a target object position that is a position of a target object on a map detected by a vehicle-mounted sensor based on map information in a map database (¶54-57 – detected ground object corresponding to the recited recognized target object position and map point information corresponding to the recited map information from a map database); 
recognize a vehicle position that is a position of a vehicle on the map (¶39 – vehicle current location using map information); 
acquire a relative-relationship-on-map that is a relative distance between the target object detected by the vehicle-mounted sensor and the vehicle based on the target object position and the vehicle position on the map, the target object position being acquired from position information on the map associated with the target object detected by the vehicle-mounted sensor (¶28 and ¶33-35 – map information MP1 includes F1 registered objects being absolute coordinates of objects and roadway information detected on the map including the current location of the own vehicle on the map information MP1 where relative coordinates include the relative distance between the object and the vehicle, this information is correlated utilizing only map information but is relative to the same object detected previously); 
acquire a detected-relative-relationship that is a relative distance between the target object detected by the vehicle-mounted sensor and the vehicle, the relative distance being acquired from the result of detection performed by the vehicle-mounted sensor and a sensor parameter of the vehicle-mounted sensor including an attachment position of the vehicle mounted sensor (¶28 and ¶40-43 – MP2 or measurement data includes F2 detected objects using measurements gathered from range data from a vehicle mounted radar device corresponding to the recited vehicle mounted sensor detecting target object position including information such as distance and a relative speed where distance from a vehicle mounted sensor corresponding to the recited relative distance between the target object detected by the vehicle-mounted sensor where the radar is mounted to the front of the vehicle corresponding to the recited sensor parameter/attachment position which are interpreted as the same based on current specification ¶57); 
acquire a map accuracy evaluation value that is calculated based on a difference between the relative distance of the relative-relationship-on-map and the relative distance of the detected-relative-relationship (¶51-57 – comparing F1 to F2 based on mapped information ;
compare the map accuracy evaluation value to an evaluation threshold (¶45, ¶120-123, ¶129 and Figs. 4 and 12 – map information accuracy corresponding to the recited map accuracy evaluation where Fig. 12 discloses matching or mismatch accuracy, detecting a mismatch by comparing to a decision threshold corresponding to the recited evaluation threshold); and 
permit an autonomous driving control using the map information based on a result of evaluation of the map accuracy (¶45, ¶120-123 and Fig. 12 – depending on the information matching accuracy of the map information, automatic driving may be permitted as in S67). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2019/0018410), as applied to claim 1  above, in view of Rogan et al. (US 2014/0368493).

 recognize a type of the target object (¶40 – ECU match recognize ground objects) including differentiating between moving and stationary objects (¶60-61), but does not explicitly disclose focusing on the less mobile target.
However Rogan discloses an object classification/mapping system including the type of the target object being a type classified according to a feature of the target object including an ease of changing the target object position, select a target object having a low ease of changing the target object position as a subject target object if a plurality of target objects detected by the vehicle-mounted sensor including a target object having a high ease of changing the target object position and the target object having a low ease of changing the target position (¶47 – classifying an object from a movement classification set and focusing on a stationary/fixed objects over moving objects corresponding to the recited selecting a low ease of changing target position over an object with a high ease of changing the target position.  Given the prior art teaches stationary objects, stationary objects have a low ease of changing position).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map object identification system of Ando with the object mobility classification of Rogan in order to omit less significant localization data (Rogan - ¶47).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2019/0018410), as applied to claim 1 above, in view of Pack et al. (US 2014/0350839).

 acquire a map accuracy evaluation value (¶120-123 and Fig. 12 – match or mismatch evaluation corresponding to the recited evaluation weight on the influence degree of the map accuracy and ¶57 - the extent of the match of the measurement point information MP2 with the map information MP1 is based on comparing a type and a location of the registered ground object F1 with a type and a location of the detected ground object F2 where the map data is recorded in an external server corresponding to the recited database ¶37 and ¶72).
compare the map accuracy evaluation value to the evaluation threshold (¶45, ¶120-123, ¶129 and Figs. 4 and 12 – map information accuracy corresponding to the recited map accuracy evaluation where Fig. 12 discloses matching or mismatch accuracy, detecting a mismatch by comparing to a decision threshold corresponding to the recited evaluation threshold).
While Ando does disclose assigning an influence degree to the evaluation values as well as the utilization of a map data storage server, it does not explicitly disclose utilizing a weight to the data however Pack discloses a SLAM system including by multiplying the difference between the relative-relationship-on-map and the detected-relative-relationship by the evaluation weight (¶71-72 – scores of variances corresponding to the recited relative relationship values and applying a weight to a score inherently multiplies that value by the weighted value).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous driving system of Ando with the weighted comparison of Pack in order to improve the robustness of particle filter based map building (Pack - ¶73).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2019/0018410), as applied to claim 1 above, in view of Obata et al. (US 2017/0210379).

Regarding claim 7, Ando further discloses the localization being an estimation of the position of the vehicle on the map (¶34-35 - detect a current location of the own vehicle on the map information corresponding to the recited localization estimation of the vehicle position on the map).
Ando does not explicitly disclose varying thresholds based on required accuracy however Obata discloses a collision avoidance system including the evaluation threshold is set according to a localization accuracy required in the autonomous driving control (¶71 – sensor weighting mixture based on degree of accuracy required corresponding to the recited evaluation threshold set according to accuracy required).
	The combination of variable weighting based on required accuracy of Obata with the map/sensor evaluation of Ando fully discloses all of the claimed element.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map/sensor evaluation of Ando with the variable weighting based on required accuracy of Obata in order to allow for more accurate position tracking of external objects (Obata - ¶51).

Allowable Subject Matter
Claims 3, 4, 6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3 and 4 recite claim limitations indicating utilizing the target classification type as well as an ease of changing the target object position as acquired from an evaluation weight database for selecting an object to evaluate.  While selecting a landmark for localization based on mobility vs immobility is known, it would not have been obvious to have selected an object for localization based on a weighted level of mobility that isn’t mobile/stationary.

Claim 6 recites the claim limitation of weighing a lateral evaluation weight to be higher than longitudinal weight based on using a while line extended in a longitudinal direction as a target object.  While utilizing road lines and coordinate based evaluation factors for localization is known, it would not have been obvious to comparatively increase an evaluation weight in a lateral direction relative to that in a longitudinal and height evaluation weight.

Claims 8-11 are dependent upon claim 6 and therefore are objected to.

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


Balter (US 2022/0055660) discloses classifying stationary and nonstationary objects by type (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665